DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 04/20/2021. 
2. 	Claims 1-23, 25, 27-29 are pending.
Response to Arguments and Amendments
3.	Applicant’s arguments, see page 2-3 on remark, filed 04/20/2021, with respect to the rejection(s) of claim(s) 1-23, 25, 27-29 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brian A. Schar (US 20060138223).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-8, 12, 14-19, 22,  25, and 27-29 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Brian A. Schar (US 20060138223),and further in view of Jussi Myllymaki (US 9256852), hereinafter Myllymaki.

	Regarding claim 1:

	Murray discloses a conveyance system the drone 102 may be configured to allow a remote operator to take over functions that can otherwise be controlled autonomously by the drone 120 (Murray, paragraph 15); a plurality of securable compartments that ae each configured to autonomously the package receptacle device 110 secures one or more packages 104 (Murray, paragraph 23); and  an autonomous vehicle is proposed comprising a transport body configured to travel to an identified location, a package retention device for securing one or more packages to the transport body, and provide access to the package retention device upon authentication of a recipient retrieving a package at the delivery destination (Murray, paragraph 5).
A personal identification reader one or more biometric identifiers or markers are extracted from the stored profile image and compared to biomarker identifiers extracted or obtained from an image taken of one or more persons present at the shipping location (Murray, paragraph 35).
At least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous robot vehicle to, autonomously: travel to a destination location of the first individual navigating the autonomous package delivery device using the shipper location data to the shipping location is provided (Murray, paragraph 6), capture, by the personal identification reader at the destination location, a personal identification object of the first individual the authentication module 310 configures the one or more processors of the drone to access one or more remote camera or video feeds that capture the one or more individuals in close proximity to the drone waiting at the first destination (Murray, paragraph 36). However, Murray fails to teaches determine, using the personal identification object, that an age of the first individual meets a predetermined threshold age for the first item; and unlock the first of the securable compartments, but not the second of the securable compartments, in response to determining that the personal identification object matches the identity of the first individual and that the age of the first individual meets the predetermined threshold age for the first item.
Schar teaches determine, using the personal identification object, that an age of the first individual meets a predetermined threshold age for the first item; in response to determining that the personal identification object matches the identity of the first individual and that the age of the first individual meets the predetermined threshold age for the first item the identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a driver’s license, national identity card, next-generation Social Security Card, internal passport, credit card, or other card or form of privately-issued or government-issued identification determines whether verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs, determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.
Myllymaki teaches a first of the securable compartments configured to contain a first item for delivery to a first individual, a second of the securable compartments configured to contain a second item for delivery to a second individual; unlock the first of the securable compartments, but not the second of the securable compartments a first package corresponding to a first exchange destination can be secured in a first securable compartment of the autonomous box truck, and a plurality of packages corresponding to a second exchange destination can be secured in a second securable compartment of the autonomous box truck. A third securable compartment of the autonomous box truck remains empty in anticipation of receiving a package at the third destination (Myllymaki, column 4, [lines 20-28]), and further teaches a single access subsystem can be is shared by a plurality of compartments. When the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 5-59]; See also Figure 5). The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments. Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Myllymaki in order to secure package delivery services to and from residences and business across the country (Myllymaki, column 1, [lines 10-15]),

Regarding claim 2:
Murray, Schar and Myllymaki discloses wherein the personal identification reader includes a camera and the personal identification object includes a government-issued photo identification card the identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a driver’s license, national identity card, next-generation Social Security Card, internal passport (Schar, paragraph 12). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

Regarding claim 3:
	Murray, Schar and Myllymaki disclose wherein in the determining, the instructions,-39-Attorney Docket No.: 2641-17 when executed by the at least one processor, cause the autonomous robot vehicle to determine that information in the government-issued photo identification card matches previously stored data of the first individual determines whether the identity and/or age of the recipient as determined by the identity verification system 8 in block 70 matches the required identity and/or minimum age for delivery of the package 9. The expected information record or records 45 of the CDR 40 associated with the package 9 may include the expected name of the recipient and/or a minimum age for completing the delivery (Schar, pargraph 48). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

	Regarding claim 4:
	Murray, Schar and Myllymaki disclose wherein the personal identification reader includes a fingerprint scanner and the personal identification object includes a fingerprint the identity verification system 8 may include at least one biometric scanner configured to gather biometric information about a person associated with a package, such as a fingerprint scanner, retinal scanner, gene chip, DNA analyzer, and/or any other mechanism, device or system that is capable of acquiring biometric data (Schar, pargraph 12). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the 

Regarding claim 5:
	Murray, Schar and Myllymaki disclose wherein the personal identification reader includes a camera and the personal identification object includes a face authentication module 310 to compare a stored image of the one or more authorized shippers with facial recognition data of a shipper present at the first destination (Schar, paragraph 12). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

Regarding claim 6:
	Murray, Schar and Myllymaki disclose  wherein in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to determine that the face captured by the camera matches previously stored face data of the first individual accessing , from one or more image devices , an image of one or more individuals present at the shipping location and authenticating the shipper by comparing the images to photos of authorized individual using one or more facial recognition modules configured as code executing in the processor . A successful comparison permits access by the shipper to the package securing device (Murray, paragraph 6).

	Regarding claim 7:
Murray, Schar and Myllymaki disclose further cause the autonomous robot vehicle to capture, at the destination location, a government-issued photo identification card, wherein in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to determine that the face captured by the camera  matches information in the government-issued photo identification card the profile data relating to the shipper or recipient may be in the form of a unique identification number , customer account , transaction number or other numerical or data identifier . In a further implementation, the data relating to the shipper or recipient includes a digital photo of one or more persons considered to be an agent of the shipper as well as a matching personal identification number associated with the photo (Murray, paragraph 29), and further identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a driver’s license, national identity card, next-generation Social Security Card, internal passport (Schar, paragraph 12). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

Regarding claim 8:
Murray, Schar and Myllymaki disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: transmit the face captured by the camera to a remote human operator; and receive an indication, from the remote human operator, that the face captured by the camera matches the identity of the first individual the SIAD 2 may communicate with at least one remote site 26 via the communication interface 18 and/or any other suitable structure, mechanism, device or method. The remote site 26 may include a remote site communication interface 30, similar to the communication interface 18, connected to an antenna 28 (Schar, paragraph 29). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.
Regarding claim 12:
Murray, Schar and Myllymaki disclose wherein the first item for delivery to the first individual is a prescription drug for an individual named in a prescription, wherein in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to determine that the personal identification object matches an identity of the individual named in the prescription verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

Regarding claim 14:
Murray, Schar and Myllymaki  disclose wherein in the determining, the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to: transmit the personal identification object to a remote system for identity verification;-42-Attorney Docket No.: 2641-17 receive an indication from the remote system that the identity verification was verified; and determine that the personal identity object matches the identity of the first individual based on the indication received from the remote system authentication module 310 to compare a stored image of the one or more authorized shippers with facial recognition data of a shipper present at the first destination (Schar, paragraph 12), and further the SIAD 2 may communicate with at least one remote site 26 via the communication interface 18 and/or any other suitable structure, mechanism, device or method. The remote site 26 may include a remote site communication interface 30, similar to the communication interface 18, connected to an antenna 28 (Schar, paragraph 29). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

Regarding claim 15:
             Claim 15 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 16:
             Claim 16 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 17:
             Claim 17 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 18:
             Claim 18 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 19:
             Claim 19 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 22:
             Claim 22 is rejected under the same reason set forth in rejection of claim 12.

Regarding claims 25 and 27:
Murray, Schar and Myllymaki  disclose wherein the personal identification reader comprises an image capture device and the personal identification object comprises at least one image of a live face of the first individual at the destination location, and wherein, in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to: verify that a birthdate on a government-issued photo identification card meets the predetermined threshold age for the first item, and determine that the age of the first individual meets the predetermined threshold age for the first item only if the at least one image of the live face matches a face pictured on the government-issued photo identification card identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a driver’s license, national identity card, next-generation Social Security Card, internal passport (Schar, paragraph 12), verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before 

Regarding claim 28:
             Claim 28 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 29:
Murray, Schar and Myllymaki disclose wherein the first item comprises liquor, wherein the personal identification reader further includes an identification card capturing device that is one of a camera, a magnetic strip reader, or a barcode scanner, the identification card capturing device is configured to capture the government-issued photo identification card verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

5.	Claims 9-11, 20-21 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Brian A. Schar (US 20060138223), Jussi Myllymaki (US 9256852), and further in view of Felix Chow (US 9619723), hereinafter Chow. 

	Regarding claim 9:
	Murray discloses autonomous robot vehicle the drone 102 (paragraph 15), but fails to disclose comprising a sensor system using at least one of LiDAR or RADAR, wherein the instructions, when executed by the at least one processor, further cause: capture the face, by the sensor system at the the personal identification and authentication system comprises at least machine instructions for rendering and controlling a graphical user interface displayed on the electronic display screen, machine instructions for controlling the camera for capturing images and videos, and machine instructions for per forming the face recognition and facial expression analysis, movement tracking, and 3D perspective computational algorithms (Chow, column 4, [lines 52-69]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression that can prevent photo spoofing and facemask spoofing, and capable of effectively detecting whether the Subject is a living person (Chow, column 2, [lines 51-57]).

Regarding claim 10:
	Murray and Chow disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: capture, by the camera at the destination location, the face at a different angle; and determine that the face is a three-dimensional face based on parallax effects of the face, wherein the parallax effects are based on the face captured by the camera and the face captured by the camera at the different angle two images of the Subject’s face are used to calculate the 3D points of facial landmarks (e.g. eyes 601, nose 602, and mouth corners 603) in order to determine whether the facial points lie on the same 3D spatial plane. The two images are selected such that they show the face being image-captured at slightly different view angles of the camera due to the movement of the subject’s face (or head) from one position to another while two images are being taken (Chow, column 6, [lines 45-54]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression that can prevent photo spoofing and facemask spoofing, and capable of effectively detecting whether the Subject is a living person (Chow, column 2, [lines 51-57]).

	Regarding claim 11:
Murray and Chow disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: request a facial movement; capture the facial movement; and determine that the face is a live face based on the captured facial movement detecting whether the Subject is a living person, including requiring the Subject to make multiple facial expressions and movements during an identification session and allowing the system to detect and capture the multiple frames of facial expressions and movements for matching (Chow, column 2, [lines 8-13]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression that can prevent photo spoofing and facemask spoofing, and capable of effectively detecting whether the Subject is a living person (Chow, column 2, [lines 51-57]).

Regarding claim 20:
             Claim 20 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 21:
             Claim 21 is rejected under the same reason set forth in rejection of claim 11.

6.	Claims 13, 23, are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Brian A. Schar (US 20060138223), Jussi Myllymaki (US 9256852), and further in view of Neil S. Davey (US 9043012), hereinafter Davey.

Regarding claim 13:
Murray, Schar,  Myllymaki and Davey disclose wherein the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to obtain additional verification by requesting, at the destination location, responses to prompts for information regarding at least one of: a prescribing physician, a pharmacist, a medication, or a medical history the robot communicates autonomously with a physician (also referred herein as doctor) or an assistant directly or via an intermediary; the robot interacts with an inventory of goods and browses the inventory of goods to determine if a prescribed medication is available in the pharmacy; if the prescribed medication is available in the pharmacy, the robot interacts with a medication dispenser, using the internal mapping to fill a container with the prescribed medication (Davey, column 2, [lines 50-58]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Davey in order to secure delivery location and transport the medications in a secure manner (Davey, column 14, [lines 1-2]).

Regarding claim 23:
             Claim 23 is rejected under the same reason set forth in rejection of claim 13.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 

/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491